Citation Nr: 1549063	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for psoriatic arthritis with bilateral pes planus and hallux valgus.

2.  Entitlement to a rating in excess of 20 percent for right ankle psoriatic arthritis.

3.  Entitlement to a rating in excess of 20 percent for left ankle psoriatic arthritis.

4.  Entitlement to a rating in excess of 10 percent for left wrist psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Newington, Connecticut.  Jurisdiction is now with the RO in New York, New York.

The issue of entitlement to service connection for a left hand and finger disability, secondary to psoriatic arthritis has been raised by the record by a statement in July 2010 included with the Veteran's notice of disagreement.  The RO sent the Veteran a VCAA notice in May 2011.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

 
REMAND

In an April 2010 VA examination report that addressed psoriatic arthritis with pes planus and hallux valgus, psoriatic arthritis of the left and right ankles, and psoriatic arthritis of the left wrist showed that Veteran underwent physical examinations of his feet, ankles, and left wrist.  Under the section that lists test conducted for the specific disabilities, the VA examiner reported that the result of all test were not included in the report.  The Board finds that this indication that there may be some test results not included within the VA examination report frustrates the ability to properly adjudicate the Veteran's claims.  Therefore, the Board finds that the April 2010 VA examination report is incomplete, and a new examination is warranted.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran must be scheduled for an additional VA examinations.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Assure that all the Veteran's VA treatment records are associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of all symptoms and disabilities associated with the Veteran's service connected psoriatic arthritis with bilateral pes planus and hallux valgus, to include any callosities; bunions; hammer toes; degenerative changes; claw foot; Morton's disease, malunion or nonunion of the metatarsal bones, and to include whether the Veteran has actual loss of use of either foot.  The examiner should note all disabilities that are shown for both feet and should provide an opinion as to the overall level of disability in each foot, to include the toes, caused by those disabilities.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all diagnoses and opinions should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of all symptoms and disabilities associated with the Veteran's service connected psoriatic arthritis of the right and left ankles, to included range of motion evaluations, repetitive use studies, and a determination of whether either ankle joint is ankylosed.  The examiner should note all disabilities that are shown for both ankles and should provide an opinion as to the overall level of disability of each ankle.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all diagnoses and opinions should be provided.
 
4.  Schedule the Veteran for a VA examination to determine the nature and extent of all symptoms and disabilities associated with the Veteran's service connected psoriatic arthritis of the left wrist to include range of motion evaluations, repetitive use studies, and to determine if ankylosis of the left wrist joint is present.  The examiner should note all disabilities that are shown for the left wrist and provide an opinion as to the overall level of disability of the left wrist.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all diagnoses and opinions should be provided.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




